DETAILED ACTION
	This Office action is in response to the communication filed on 8/6/2022. Claims 2 and 4-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
	Applicants’ arguments with respect to amended claims 2 and 12 in the Remarks section (pages 8-12) been fully considered but are not persuasive. 
Applicant argues seat support surface was 12000 and the seat support was system chassis 12015, and a joint sits between the chassis and the directional seat portion as a coupling member. 	The specification does not mention or define a skeleton support structure, a seat support surface, a coupling member, a seat support, or a longitudinal axis. Furthermore, there is no written description in the specification explaining the relationship between the parts. Using the drawings alone, interpreting the ergonomic seating surface 12000 is the seat support surface and the system chassis 12025 as the seat support, the joint 14060 between the chassis and direction seat portion as a coupling member and a seat switch assembly 14040 has the plurality of switches, there are still discrepancies in the level of specificity claimed. The drawing cannot be used for matters of scale and cannot define this level of specificity as described below. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
	Applicant's arguments have been fully considered with respect to 4-11 and 13-20 in the Remarks section but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are below, but the entire specification should be further reviewed for more of such terms. See MPEP 608.02 V. (h) and VI. Additional amendments should be made throughout the specification. Appropriate correction is required.  

Claim Objections
 	Claim 6 is objected to because of the following informalities: 
a. 	“wherein the third shaft is disposed at a third distance from the longitudinal axis, the third distance being lessthan the first distance and different than the first distance” should be amended to:
 “wherein the third shaft is disposed at a third distance from the longitudinal axis, the third distance being less than the first distance 
b.	 Appropriate correction is required.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. There is very little correspondence to many elements described in specification as claimed in the limitations of the claims.
Claim 2 recites the limitations: “a coupling member disposed between the seat support and the seat support surface, the coupling member pivotably coupling the seat support surface to the seat.”
 The specification does not mention or define a skeleton support structure, a seat support surface, a coupling member, a seat support, or a longitudinal axis. Furthermore, there is no written description in the specification explaining the relationship between the parts. Using the drawings alone, interpreting the ergonomic seating surface 12000 is the seat support surface and the system chassis 12025 as the seat support, the joint 14060 between the chassis and direction seat portion as the coupling member
It is not disclosed how the joint 14060 would allow pivotable coupling of the seat support surface to the seat support, while it is round and slots are shown, it is not readily clear it pivots. 
The drawing cannot define this level of specificity as is being claimed. Therefore, not described in the specification or shown in the drawings in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 further recites: “first plurality of sensors configured to detect the movement of the seat support with respect the seat support surface about the first and second seat fulcrums fulcrum surfaces and provide a first signal thereof.” 
The specification discusses sensors: “A seat switch assembly 14040 which in this embodiment comprises 4 switches that are mapped to the “W”, “A”, “S”, “D” keys of a keyboard is included” and “. In this embodiment multiple base sensors are arranged in a configuration that permits multiple points of acquiring input for detection of the direction a user is leaning or rotating.” The specification does not disclose the sensors detecting movement specifically about the first and second seat fulcrums. The drawings do not show the outputs of the sensors other than four sensors are located next to shafts. The drawing cannot define this level of specificity as is being claimed. Therefore, not described in the specification or shown in the drawings in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 4 recites the limitation: “wherein the plurality of sensors configured to detect the movement of the seat support about the longitudinal axis at a first distance from the fulcrum surfaces.” 
The specification teaches “sensors are arranged in a configuration that permits multiple points of acquiring input for detection of the direction a user is leaning or rotating.” However, the level of specificity that the sensors detect a distance as well as a direction is not taught. Therefore, there is not sufficient subject matter support for this claim.  
Claim 5 recites: “wherein the first and second shafts are disposed at a second distance from the longitudinal axis, the second distance being less than the first distance.”
The specification discusses shafts in one sentence: “Shafts 14070 are adjustable for elevation and location and serve as fulcrums for seat pivoting”. The drawing cannot be used for matters of scale and cannot define this level of specificity that the distance of a shafts from a longitudinal axis was less than a detection distance of the sensors. Therefore, there is not sufficient subject matter support for this claim. 
Claim 6 recites: “wherein the third shaft is disposed at a third distance from the longitudinal axis, the third distance being less than the first distance and different than the first distance.”
The specification discusses shafts in one sentence: “Shafts 14070 are adjustable for elevation and location and serve as fulcrums for seat pivoting”. The drawing cannot be used for matters of scale and cannot define this level of specificity that the distance of a third shaft from a longitudinal axis was less than a detection distance of the sensors. Therefore, there is not sufficient subject matter support for this claim. 
Claim 7 recites: “further comprising a plurality of holes configured to allow the selective placement of the first and second shafts.” The specification discloses: “shaft holes 14080 for adjustable  fulcrums position points for seat pivot.” The drawing cannot be used for matters of scale and cannot define this level of specificity that there is a selective placement of the shafts within the shaft holes. 
Claim 8 recites: “wherein the first and second shafts comprise vertical adjustment.” 
The specification discusses shafts in one sentence: “Shafts 14070 are adjustable for elevation and location and serve as fulcrums for seat pivoting”. The drawings cannot define this level of specificity and shafts are disclosed for pivoting and not vertical adjustment. Therefore, there is not sufficient subject matter support for this claim.
The disclosure fails to disclose, describe or recite the claimed limitations in claim 2, and claims 4-11 are dependent upon claim 2 and are therefore rejected for the same rationale

Claim 12 recites: "a skeleton support structure having a seat support surface generally parallel to the floor engaging surface and a seat support structure axis; the coupling member having first and second fulcrums in a manner which restricts the rotation of the seat support with respect to the skeleton support structure about the longitudinal axis and allows for the rotation of a seat support member in a plurality of directions perpendicular to the longitudinal axis direction.”
 The specification discusses shafts in one sentence: “Shafts 14070 are adjustable for elevation and location and serve as fulcrums for seat pivoting.” The specification does not mention or define a skeleton support structure, a seat support surface, a coupling member, a seat support, or a longitudinal axis. Furthermore, there is no written description in the specification explaining the relationship between the parts. Using the drawings alone, interpreting the ergonomic seating surface 12000 is the seat support surface and the system chassis 12025 as the seat support, the joint 14060 between the chassis and direction seat portion as the coupling member. 
It is not disclosed how the shafts would restrict rotation of the seat support with respect to the skeleton support structure (and a seat support surface within) about the longitudinal axis. 
The drawing cannot define this level of specificity as is being claimed, and there is no brake shown or disclosed. Therefore, not described in the specification or shown in the drawings in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The disclosure fails to disclose, describe or recite the claimed limitations in claim 12, and claims 13-20 are dependent upon claim 12 and are therefore rejected for the same rationale being similar in consideration of dependent claims 4-11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites: “a bearing disposed between the skeleton support structure to allow relative rotation of the skeleton,” however, it is not clear what relative rotation means. The term relative renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 recites: “a second plurality of sensors configured to translate movement from the input device into electronic signals,” however, there is no input device previously introduced so it lacks antecedent basis. It is not clear what is considered the “input device,” since the input device in the preamble comprises the motion head tracking device so it is not clear how the motion head tracking device is getting its signals from or if there is a separate input device such the seat support and seat support movements or from an entirely other input device as shown in Fig. 5. 
Claim 12 recites: “a bearing disposed between the skeleton support structure to allow relative rotation of the skeleton,” however, it is not clear what relative rotation means. The term relative renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12 recites: “a second sensor configured including to measure the rotational movement of the seat support with respect the seat support surface about one of the fulcrum surfaces,” however “fulcrum surfaces does not have antecedent support and it does not limit which direction the rotational movement occurred as the fulcrum had multiple surfaces shown in Fig. 14. 
The disclosure fails to particularly point out and distinctly claim the subject matter in claim 2 and 12, and claims 4-11 and 13-20 are dependent upon claim 2 and are therefore rejected for the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0135133 A1 by Kunzler et al. (“Kunzler”) in view of U.S. Patent Publication 2013/0214998 A1 by Andes et al. (“Andes,”) and further in view of U.S. Patent Publication 2009/0261642 by Dickie. 
Regarding claim 2, Kunzler teaches an input device (Fig. 2) comprising: 
a floor engaging member having a floor engaging surface (Fig. 2, base 225 including legs providing support from a lower surface as in [0022]) and a longitudinal axis generally perpendicular to the floor engaging surface (Fig. 2, direction perpendicular or normal to the retainer 232 and in [0027]); 
a skeleton support structure having a seat support surface generally parallel to the floor engaging surface (Fig. 2, retainer 232 which was parallel to base 225); 
a bearing disposed between the skeleton support structure configured to allow only relative rotation of the skeleton support structure about the longitudinal axis with respect to the floor (Fig. 2, ball 234; [0027], The shaft 236, the ball 234, and the bushing/retainer 232 may form a two-axis analog control directly analogous to the well-known joy stick using the motion of torso); 
a seat support (Fig. 2 seat 220 including left seat 222L and right seat 222R); 
a coupling member (Fig. 2, lower back support 226) disposed between the seat support and the seat support surface the coupling member pivotably coupling the seat support surface to the seat (Fig. 2; [0023], The lower back support 226 may be elastically coupled to the left seat 222L and the right seat 222R by flexible elements or some other mechanism that allows the lower back support to support the operator without inhibiting or preventing movement of the operator's 210 pelvis. See pivot in arrow 243 as in [0026]), 
a first plurality of sensors configured to detect the movement of the seat support with respect the seat support surface about the first and second seat fulcrum surfaces and provide a first signal thereof ([0026]-[0027], a pelvis angle sensor 242 to estimate the angle of the operator's 210 pelvis in a frontal plane (as indicated by arrow 243] as a first seat fulcrum and a torso angle sensor 244 to estimate the angle of the operator's 210 torso in a frontal plane (as indicated by arrow 245) as a second seat fulcrum); 
computer configured to receive the electronic signals first signal and selectively convert user motion into control ([0031], the device under control may be a computer running an application program that models the dynamics of a motorcycle and a rider and provides feedback to the operator via an image on a display device (not shown in FIG. 2). In this example, the positional information sensed by the pelvis angle sensor 242 and the torso angle sensor 244 may be used to define the pelvis angle and torso angles, respectively, of the rider modeled by the computing device.)
However, a motion tracking head mounted display configured to receive a video signal input and having a second plurality of sensors configured to translate movement from the input device into electronic signals; and said computer configured to provide signals to the motion tracking head mounted. 
However, in the analogous art of display devices, Andes teaches head-mounted display displayed information to a user without distraction. Head-mounted display system 100 had a user interface including motion sensors to detect movements such as head tilts, head nods, and head shakes. Head-mounted display system 100 also received information from one or more sensors 170 a-c (external to system 100) via wireless receiver/transceiver 106 (Andes Fig. 1; [0032]-[0033]). It would have been obvious the computer of Kunzler to have communicated sensor information for display control to a head mounted display as taught by Andes. One of ordinary skill in the art would have been motivated to have used a head mounted display to have at least one light display element is positioned within a peripheral vision area of at least one eye of the user such that the information is imparted to the user without the need of repositioning or refocusing the eye (Andes [0006]). 
However, Kunzler in view of Chang does not teach first, second, and third a plurality of shafts each disposed about the seat support surface, first, second, and third a plurality of shafts defining first and second seat fulcrums fulcrum surfaces displaced from the longitudinal axis.
 In the analogous art of seats, Dicke teaches a seat support that had a front, back and right, and left sides. The seat support had four pistons including a front piston, a back piston, a left piston, and a right piston wherein each piston had a shaft. Each of pistons was substantially identical and thus positioned equidistant from the center of socket along a common circle concentric about the center of socket (Dickie [0029]-[0030]).  It would have been obvious before the effective filing date to have implemented the motion detecting seat support of Kunzler to have front, back and left and right pistons to support the user. One of ordinary skill in the art would have been motivated to support the user and to allow the seat support 48 to not only to tilt directly forward and backward and directly from side to side perpendicular thereto (Dickie [0040]). 	

Regarding claim 12, Kunzler teaches a system (Fig. 2) comprising: a floor engaging member having a floor engaging surface (Fig. 2, base 225 including legs providing support from a lower surface as in [0022]) and a longitudinal axis (Fig. 2, direction perpendicular or normal to the retainer 232 and in [0027]),
 a skeleton support structure having a seat support surface generally parallel to the floor engaging surface and a seat support structure axis (Fig. 2, retainer 232 which was parallel to base 225);
 a bearing disposed between the skeleton support structure configured to allow relative rotation of the skeleton support structure about the longitudinal axis with respect to the floor; (Fig. 2, ball 234; [0027], The shaft 236, the ball 234, and the bushing/retainer 232 may form a two-axis analog control directly analogous to the well-known joy stick using the motion of torso); a seat support (Fig. 2 seat 220 including left seat 222L and right seat 222R);
 a coupling member having first and second fulcrums disposed between the seat support and the seat support surface the coupling member pivotably coupling the seat support surface to the seat support member in a manner which restricts the rotation of seat support with respect to the skeleton support structure about the longitudinal axis and allows for the rotation of the seat support member in a plurality of directions perpendicular to the longitudinal axis direction(Fig. 2; [0023], The lower back support 226 may be elastically coupled to the left seat 222L and the right seat 222R by flexible elements or some other mechanism that allows the lower back support to support the operator in specific pivot in arrow 243 as in [0026]), and a yaw sensor configured to detect only the rotational movement of the skeleton support structure with respect the floor engaging surface about the seat support structure axis and provide a first signal thereof ([0026]-[0027], a pelvis angle sensor 242 to estimate the angle of the operator's 210 pelvis in a frontal plane (as indicated by arrow 243] as a first seat fulcrum), and
a second sensor configured including to measure the rotational movement of the seat support with respect the seat support surface about one of the fulcrum surfaces and provide a second signal thereof ([0026]-[0027], a torso angle sensor 244 to estimate the angle of the operator's 210 torso in a frontal plane (as indicated by arrow 245) as a second seat fulcrum surface). 

However, Kunzler does not teach a virtual reality system. However, in the analogous art of display devices, Andes teaches head-mounted display displayed information to a user without distraction. Head-mounted display system 100 had a user interface including motion sensors to detect movements such as head tilts, head nods, and head shakes. Head-mounted display system 100 also received information from one or more sensors 170 a-c (external to system 100) via wireless receiver/transceiver 106 (Andes Fig. 1; [0032]-[0033]). It would have been obvious the computer of Kunzler to have communicated sensor information for display control to a head mounted display as taught by Andes. One of ordinary skill in the art would have been motivated to have used a head mounted display to have at least one light display element is positioned within a peripheral vision area of at least one eye of the user such that the information is imparted to the user without the need of repositioning or refocusing the eye (Andes [0006]). 
However, Kunzler in view of Chang does not teach first and second fulcrums disposed between the seat support and the seat support surface. In the analogous art of seats, Dicke teaches a seat support that had a front, back and right, and left sides. The seat support had four pistons including a front piston, a back piston, a left piston, and a right piston wherein each piston had a shaft. Each of pistons was substantially identical and thus positioned equidistant from the center of socket along a common circle concentric about the center of socket (Dickie [0029]-[0030]).  It would have been obvious before the effective filing date to have implemented the motion detecting seat support of Kunzler to have front, back and left and right pistons to support the user. One of ordinary skill in the art would have been motivated to support the user and to allow the seat support 48 to not only to tilt directly forward and backward and directly from side to side perpendicular thereto (Dickie [0040]). 	




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621          

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621